Title: From Thomas Jefferson to Joseph Gilmore, 4 September 1821
From: Jefferson, Thomas
To: Gilmore, Joseph


						
						
					Thomas JeffersonPlaintiffagainst} Upon an AttachmentJoseph GilmierDefendantThe Plaintiff having obtained an attachment against the Defendant for the sum of Ten pounds and the Sheriff haveing returned the attachment executed on one negro girl Cornelia of the estate of the said Defendant; the Defendant was solemnly called, but came not; Therefore it is considered by the Court that the Plaintiff recover against the said Defendant the said sum of Ten pounds & five dollars & twenty five Cents the Costs by him in this behalf expended. And it is ordered that the Sheriff make sale of said attached effects according to Law, and out of the money arising from such sale, pay and Satisfy this Judgment to the Plaintiff and restore the overplus (if any) to the Defendant, and return an account of the sale to the Court.